Chadwick, J.
(dissenting) — In my judgment this case is not controlled by the Ross case. I concurred there because the right of the defendant to vote was unquestioned, and to hold him guilty of a felony for giving a wrong place of residence where the intent of the law is doubtful would do violence to the spirit of the-registration act. But it seems to me that the defendant in this case could not be excused under that rule. Defendant solicited a person to register, induced him to lodge at a hotel over night, and to put his name on the hotel register, asserting his residence to be his temporary lodging place. Defendant brought such person to the registration officer with intent that he should register under a false place of residence. The facts bring defendant within the last of the declaratory clauses of § 4775, “or if any person shall cause any name to be placed upon the registry list otherwise than in the manner provided in this act he shall be guilty,” etc. The first clauses of § 4775 apply to the *620person who registers; the last to third persons who cause or induce a false registration. A reading of the statute will confirm this construction: “If any person shall falsely swear,” etc., “or shall falsely personate another,” “or if any person shall represent his name .. . . to be different,” etc.; while the last clause is “if any person shall cause any name,” etc., clearly indicating that the name of another is intended. This is the penal section of the registration act, and it will be seen the defendant may be guilty although Ross may be innocent. The form of oath as found in § 4768 indicates, also, that a party who gives the wrong age or place of residence may not be guilty under the registration law. The law nowhere requires the true residence to be stated under penalty, unless it be indirectly, as Judge Gose undertakes to show in his dissenting opinion in the Ross case. A party, therefore, who registers twice, once from one place and once from another, would, if he voted twice, be guilty under § 4958, Rem. & Bal. Code; while one who caused him to so act, and he alone, would be guilty under § 4775. One object of the law was to prevent the colonization of voters. There can be no doubt of the purpose of the defendant in this case to defraud the law in this respect, and I believe the conviction should stand.